El Juez Asociado Señor Cóbdova
emitió la opinión del tribunal.
Se trata en este caso de la revisión de una sentencia del Tribunal de Contribuciones declarando sin lugar la querella en que la peticionaria impugnaba las deficiencias determi-nadas por el Tesorero respecto a la contribución sobre ingre-sos de la peticionaria para los años 1938 y 1939.
 La querella y la prueba de la peticionaria se limitaron a expresar la conclusión de que eran improcedentes las deficiencias porque los ingresos y egresos de la peticionaria eran los que informó la peticionaria en las declaraciones que oportunamente radicó para los años 1938 y 1939. Además, la peticionaria presentó en evidencia sus libros. El Tribunal de Contribuciones resolvió que la contribuyente no rebatió la presunción de que las deficiencias determinadas por el Tesorero son correctas.
Ni de la querella ni de la prueba aparece cuáles son lás partidas de ingresos o de egresos que están en controversia. Lo único que sabemos, y lo único que supo el Tribunal de Contribuciones es que el Tesorero impuso deficiencias y que la contribuyente ha dicho bajo juramento que son improce-dentes las deficiencias porque las declaraciones de ingresos que ella rindió eran correctas.
*605Convenimos eon el Tribunal de Contribuciones en que la prueba de la contribuyente, en esas circunstancias, no es su-ficiente para rebatir la presunción de corrección que tienen las' deficiencias impuestas por el Tesorero. El contribuyente no fia contradicho directamente las deficiencias, que tienen que haberse basado en la modificación o rechazo de determi-nadas partidas de los ingresos o egresos informados por la contribuyente, o la adición de nuevas partidas de ingresos. No explica cuáles son esas partidas, ni en qué particular dis-crepa de la determinación del Tesorero.
En el informe oral ante esta Corte, la contribuyente dió a entender que si no alegó ni probó nada en cuanto a las partidas específicas en que pudieran haberse basado las de-ficiencias, es porque las ignora. Ni de los autos ni de los alegatos ante el Tribunal de Contribuciones aparece que la contribuyente ignorara las partidas en que se basaron las deficiencias. La contribuyente ni acompañó a su querella ni presentó en- evidencia copias de las notificaciones de defi-ciencia. Según la práctica(1) esas notificaciones debieron haber informado al contribuyente de las partidas en contro-versia. Si no lo informaron, debió haberlo así alegado y probado la contribuyente. No habiéndolo alegado ni pro-bado, debemos presumir, a base de la práctica que conoce-mos, que el contribuyente conocía las partidas en controver-sia y omitió o prefirió no mencionarlas ni discutirlas.
La presunción de que el Tesorero actuó correctamente al rechazar, modificar o adicionar determinadas partidas de egresos o ingresos no puede rebatirse si se omite o esquiva, la discusión de esas partidas. El Tribunal de Contribuciones no puede dar entero crédito a la declaración del contribu-*606yente de que, en términos generales, sus ingresos y egresos fueron los que informó oportunamente, cuando esa declara-ción está frente a una determinación específica del Tesorero de que en cierto particular los ingresos, o los egresos, no fueron correctamente informados por el contribuyente, y en cuanto a ese particular el contribuyente calía. Es cierto que en este caso el Tribunal de Contribuciones ignoraba, como ignoramos nosotros, la partida o partidas en controversia. Y es cierto que el Tesorero sabe, o debe saber, cuál es ésa partida, o partidas. Pero debemos presumir que la contri-buyente también lo sabía. Y no es al Tesorero, sino al con-tribuyente, a quien incumbe plantear adecuadamente la ver-dadera controversia, hasta donde el contribuyente la conoce, y probar que en esa controversia le asiste la razón.
No erró el Tribunal de Contribuciones al desestimar la querella de la peticionaria. Debe confirmarse su decisión.

La práctica de informar las partidas rechazadas, modificadas o adiciona-das aparece de los muchos casos que este Tribunal viene revisando, y surge táci-tamente también del artículo 327 del Reglamento Núm. 1 de Contribuciones sobre Ingresos, que exige que al protestar el contribuyente del aviso preliminar de defi-ciencia, debe detallar aquellas conclusiones del Negociado de Contribuciones sobre Ingresos de las cuales toma excepción, y exponer los fundamentos que tiene para cada excepción.